DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 November 2022 has been entered.
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 9 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With respect to Claim 2, the limitation “which includes at least one of a alumina-based sorbent and a zeolite-based sorbent” is rendered redundant as “wherein the at least one sorbent is selected from an alumina-based sorbent and a zeolite-based sorbent” was added to claim 1.  The examiner suspects this to be a typographical error, but if it isn’t, then it’s unclear if the sorbent in claim 2 has to be the same sorbent as claim 1.   Claim 9 is also rendered redundant as its limitations have been moved into claim 1.  Claim 18 has the same issue with “the at least one sorbent including the at least one of the alumina based sorbent and the zeolite based sorbent” already being added to parent claim 14

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 6, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Pence (U.S. Patent No. 4,369,048, hereinafter Pence) in view of DE2516243, hereinafter DE.
	With respect to Claim 1, Pence discloses a method [see fig 3 unless otherwise noted], comprising:
   passing inlet ambient air [at 15] through an airflow path of an apparatus;
   removing carbon dioxide and gaseous water [column 6, lines 47-54] from the inlet ambient air using at least one sorbent  in an air filter chamber [20] of the apparatus wherein the sorbent is a zeolite based sorbent [see fig 3 “zeolite H20 CO2 removal”; 
   cooling the inlet ambient air [via 52; column 9 lines 59-60] with the carbon dioxide and gaseous water removed, to a threshold temperature while passing the inlet ambient air along the airflow path from the air filter chamber to an adsorption chamber [42] of the apparatus; 
   passing the cooled inlet ambient air, as cooled to the threshold temperature, into and through the adsorption chamber  of the apparatus that includes a carbon-based sorbent [charcoal column 1, line 66] configured and arranged to adsorb xenon gas [column 15, line 65] from the cooled inlet ambient air while the cooled inlet ambient air is in a gaseous state; and
   extracting the xenon gas from the adsorption chamber [42 goes into 48] to produce an end product of xenon gas.
	Although Pence doesn’t show that the inlet air comes from the atmosphere, It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use Pence’s xenon and krypton extraction method on any gas source known to contain xenon and krypton.
	While Pence shows using a heating and cooling cycle for adsorption and desorption to capture both Xenon and Krypton, only Krypton is shown near the temperature range as claimed. 
	DE shows Krypton and Xenon recovery from air by cooling the air to between 90-100 K for adsorption before heating to 250-280 K.  See abstract. 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to cool Xenon to temperatures known to be effective for adsorption of Xenon, including down to 90-100 K for the benefit of efficiently extracting Xenon.
	The claimed range overlaps with the range disclosed by the prior art. 
	See MPEP 2144.05-I below.
	I.    OVERLAPPING, APPROACHING, AND SIMILAR RANGES, AMOUNTS, AND PROPORTIONS
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range.").
	With respect to Claim 2, Pence discloses further including absorbing the carbon dioxide and gaseous water from the inlet ambient air using the at least one sorbent which includes a zeolite-based sorbent [column 3, line 67] and while the inlet ambient air is at or near atmospheric pressure, and  selectively adsorbing the xenon gas from the cooled inlet ambient air using the carbon-based [charcoal; column 1, line 66] sorbent in the adsorption chamber, while the inlet ambient air is at the threshold temperature and is at or near atmospheric pressure [column 3, line 43].
	With respect to Claim 3, Pence discloses further including adsorbing both the xenon gas [column 15, line 65] and krypton [column 9, line 97] from the cooled inlet ambient air using the carbon-based sorbent [charcoal] in the adsorption chamber and while the inlet ambient air is cooled to the threshold temperature.
	With respect to Claim 5, DE discloses that the threshold temperature is a target temperature for adsorption of xenon gas and above a temperature at which atmospheric air transitions to a liquid state.  See abstract 90-100 Kelvin.
	With respect to Claim 6, DE discloses cooling the inlet ambient air includes cooling to 90-100 Kelvin using heat exchange circuitry of the apparatus.  See abstract.
	With respect to Claim 8, Pence discloses cooling the inlet ambient air includes cooling to 90-100 Kelvin.  See abstract.
	With respect to Claim 9, Pence discloses removing the carbon dioxide and gaseous water from the inlet ambient air further includes passing the inlet ambient air, while in the gaseous state, through an air filter [20] chamber of the apparatus, the air filter chamber configured and arranged to remove the carbon dioxide and gaseous water from the inlet ambient air.
	
Claims 4, 11, 12 14, 15, 17, 18 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Pence and DE in further view of Hnilicka (U.S. Patent No. 2,698523, hereinafter Hnilicka).
	With respect to Claim 4, Pence discloses further including purifying the adsorbed xenon gas using purifying circuitry coupled to the adsorption chamber, the purifying circuitry including a pump [39 would remove any gas from the adsorption chamber] configured and arranged to remove nitrogen, oxygen, argon, and neon from the adsorption chamber by pumping the nitrogen, oxygen, argon and neon from the adsorption chamber to the atmosphere via application of pressure to the adsorption chamber by the pump and while the xenon gas is absorbed by the carbon-based sorbent and cooled to the threshold temperature, and heating the adsorption chamber to a temperature within range of a boiling point of xenon and a boiling point of water and pumping the xenon gas out of the adsorption chamber via application of pressure to the adsorption chamber by the pump.  See column 9, lines 16-40.
	Pence discloses using positive pressure, caused by 39, upstream of 42 rather than negative pressure downstream of 42.  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention that negative pressure downstream is equivalent to positive pressure upstream, and would find using a vacuum pump downstream of 42 obvious to try to move the fluid in the desired direction.
	Hnilicka shows a similar krypton and xenon recovery device that uses a vacuum pump [72; fig 4] downstream of adsorbing chamber 131 to move fluid in the desired direction.
	With respect to Claim 11, Pence discloses that the xenon gas is removed from the adsorption chamber by heating the adsorption chamber to between 250-350 kelvin [300 K; see column 13, example 2]  applying pressure to the adsorption chamber via a pump [39] coupled to the desorption chamber to produce the end product of the xenon gas.
	Pence discloses using positive pressure, caused by 39, upstream of 42 rather than negative pressure downstream of 42.  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention that negative pressure downstream is equivalent to positive pressure upstream, and would find using a vacuum pump downstream of 42 obvious to try to move the fluid in the desired direction.
	Hnilicka shows a similar krypton and xenon recovery device that uses a vacuum pump [72; fig 4] downstream of adsorbing chamber 131 to move fluid in the desired direction.
	With respect to Claim 12, Pence discloses that the xenon gas is removed from the adsorption chamber by heating [300 K; see column 13, example 2] the adsorption chamber [42] and then applying pressure [via 39] to the adsorption chamber [42] to extract the xenon gas therefrom.
	Pence discloses using positive pressure, caused by 39, upstream of 42 rather than negative pressure downstream of 42.  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention that negative pressure downstream is equivalent to positive pressure upstream, and would find using a vacuum pump downstream of 42 obvious to try to move the fluid in the desired direction.
	Hnilicka shows a similar krypton and xenon recovery device that uses a vacuum pump [72; fig 4] downstream of adsorbing chamber 131 to move fluid in the desired direction.
	With respect to Claim 14, Pence discloses an apparatus, comprising:
   an airflow path configured and arranged to provide movement of inlet ambient air through the apparatus [air enters at 15 and the lines in fig 3 represent the air flow path];
   an air filter chamber [20; column 6, lines 47-54] including at least one sorbent [zeolite; column 3, line 67] configured and arranged to remove carbon dioxide and gaseous water from the inlet air;
   heat exchange circuitry [52; column 9, lines 59-60] configured and arranged to cool the inlet ambient air, with the carbon dioxide and gaseous water removed, to a threshold temperature while the inlet ambient air is passed along the airflow path from the air filter chamber into an adsorption chamber of the apparatus;
   the adsorption chamber [42] including a carbon based sorbent [charcoal] configured and arranged to adsorb xenon gas from the cooled inlet ambient air while the cooled inlet air is in a gaseous state and
    a pump [39] and at least a portion of the heat exchange circuitry configured and arranged with the adsorption chamber to apply heat to the adsorption chamber and to pump the xenon gas out of the adsorption chamber to extract the xenon therefrom to produce an end product of the xenon gas.
	Although Pence doesn’t show that the inlet air comes from the atmosphere, It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use Pence’s xenon and krypton extraction method on any gas source known to contain xenon and krypton.
	While Pence shows using a heating and cooling cycle for adsorption and desorption to capture both Xenon and Krypton, only Krypton is shown near the temperature range as claimed. 
	DE shows Krypton and Xenon recovery from air by cooling the air to between 90-100 K for adsorption before heating to 250-280 K.  See abstract. 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to cool Xenon to temperatures known to be effective for adsorption of Xenon, including down to 90-100 K for the benefit of efficiently extracting Xenon.
	The claimed range overlaps with the range disclosed by the prior art.	
	Pence discloses using positive pressure, caused by 39, upstream of 42 rather than negative pressure downstream of 42.  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention that negative pressure downstream is equivalent to positive pressure upstream, and would find using a vacuum pump downstream of 42 obvious to try to move the fluid in the desired direction.
	Hnilicka shows a similar krypton and xenon recovery device that uses a vacuum pump [72; fig 4] downstream of adsorbing chamber 131 to move fluid in the desired direction.
	With respect to Claim 15, Pence discloses further including controller circuitry configured and arranged to control cooling [see column 9, lines 59-60 and consider that nuclear reactors are known to be controlled by electronic circuits] of the inlet ambient air by the heat exchange circuitry and to control movement [via 39] of inlet ambient air and cooled inlet ambient air throughout the apparatus.
	With respect to Claim 17, Pence discloses wherein the pump [39] is configured and arranged to remove other material from the adsorption chamber; and wherein the heat exchange circuitry includes a heat exchanger [column 5, lines 6-7] configured and arranged with the adsorption chamber to heat the adsorption chamber and the pump is configured and arranged to pump the xenon gas out by application of pressure after application of heat to extract the xenon therefrom.  DE shows the vacuum pump and negative pressure as shown in the rejection to claim 14 above.
	With respect to Claim 18, Pence discloses that the adsorption chamber includes a carbon-based sorbent [charcoal; column 1, line 66] configured and arranged to adsorb both the xenon gas [column 15, line 65] and krypton [column 9, line 97] from the cooled inlet ambient air cooled to the threshold temperature while at or near atmospheric pressure [column 3, line 43]; and the air filter chamber includes the at least one sorbent including at least one of an alumina based sorbent [column 8, line 68] and an zeolite-based sorbent [column 3, line 61-62] configured and arranged to absorb carbon dioxide and gaseous water from the inlet ambient air while at or near atmospheric pressure [column 3, line 43].
	With respect to Claim 20, Pence discloses further including pressure circuitry [38, 39] configured and arranged with the airflow path to provide the movement of inlet ambient air throughout the apparatus.
	With respect to Claim 21, Pence discloses further including: an inlet port [inlet of 15] configured and arranged to capture inlet ambient air and coupled to the airflow path; and an outlet port [outlet of 34] configured and arranged to release the inlet ambient air, with the carbon dioxide, gaseous water, and xenon gas removed, back to the atmosphere.
	With respect to Claim 22, Pence discloses that the airflow path includes a plurality of interconnected channels that form a plurality of sub-airflow paths of the airflow path [each line between elements in figure is a sub-airflow path], and the heat exchange circuitry includes a plurality of heat exchangers [29 and 50], each of the plurality of heat exchangers configured and arranged to control temperatures of the inlet ambient air flowing through one or more of the plurality of sub-airflow paths.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Pence and DE in further view of Yoshikawa et al. (U.S. Publication No. 2016/0220943, hereinafter Yoshikawa).
	With respect to Claim 10, Pence does not discloses further including determining a concentration of the xenon gas in the adsorption chamber and, in response to the concentration being above a threshold and associated with the carbon-based sorbent being saturated, extracting the xenon gas from the adsorption chamber to produce the end product of the xenon gas.
	Yoshikawa determining a concentration of the gas in the adsorption chamber and, in response to the concentration being above a threshold [para 38-39], and association with saturation [par 59] extracting the gas from the adsorption chamber.  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the combination of Pence and DE to further include determining a concentration of the heavy rare gas in the adsorption chamber and, in response to the concentration being above a threshold and association with the carbon-based sorbent being saturated, extracting the xenon gas from the adsorption chamber for the benefit of only using the energy for desorption once the sorbents are sufficiently saturated.  
Claims 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Pence and DE in further view of Baum (U.S. Publication No. 2013/0112076, hereinafter Baum).
	With respect to Claim 13, Pence does not disclose further including using the cooled inlet air, with the xenon gas removed, to cool additional inlet air passing through the airflow path of the apparatus.
	Baum discloses further including using the cooled inlet air, with the heavy rare gas removed, to cool additional inlet air passing through the airflow path of the apparatus.  See para 158, 520 recirculates cooled gas after desorption.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Pence to further including using the cooled inlet air, with the xenon gas removed, to cool additional inlet air passing through the airflow path of the apparatus for the benefit of saving energy.
	With respect to Claim 16, Pence discloses that the airflow path includes a plurality of interconnected channels [each line between elements in fig 3 are channels that interconnect] configured and arranged to provide an airflow path through the apparatus but does not disclose that the airflow path including recirculation of the cooled inlet air, with the heavy rare gas removed, to the heat exchange circuitry for use in cooling additionally captured inlet air.
	Baum discloses that the airflow path including recirculation of the cooled inlet air, with the heavy rare gas removed, to the heat exchange circuitry for use in cooling additionally captured inlet air.  See para 158, 520 recirculates cooled gas after desorption.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Pence such that the airflow path includes recirculation of the cooled inlet air, with the heavy rare gas removed, to the heat exchange circuitry for use in cooling additionally captured inlet air for the benefit of saving energy.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	 GB-1605041 shows another example of Xenon removal using charcoal adsorption and cooling/heating to adsorb and desorb Xenon.  
Response to Arguments
Applicant's arguments filed 28 November 2022 have been fully considered and are either moot or not persuasive. 
	Applicant’s arguments regarding the temperature at which Xenon is cooled and heated to adsorb and desorb is rendered moot in light of a new rejection in view of DE.
	On page 7, the applicant argues that Pence’s inlet air isn’t coming from atmosphere.  While this is true, the Xenon extraction method taught by Pence works regardless of the source of the air.  Any air expected to contain Xenon and Krypton can have those elements extracted by the cooling and heating to adsorb and desorb Xenon and Krypton.  The atmosphere is known to have Xenon and Krypton.  
	On page 8, the applicant argues that Pence teaches away from using charcoal.  While Pence’s main embodiment shows using AgZ, Pence also teaches that activated carbon works as a Xenon adsorbent, see column 15, lines 62-68.  Just because Pence finds AgZ to be more adsorbent, leading to a more compact device anyone skilled in the art reading Pence would know that charcoal is a Xenon adsorbent.  
	On pages 12 and 13, the applicant argues that modifying Pence to trigger the Xenon extraction based upon first determining that a concentration of Xenon in the adsorption chamber is above a threshold value would undermine the primary purpose of Pence, by potentially releasing Xenon in the atmosphere.  The examiner disagrees.  If the concentration of Xenon were below a threshold value, for example a safety limit of Xenon, then skipping an adsorption/desorption cycle would save energy.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to not try to remove Xenon if there is already an acceptably low level of Xenon in the sample.     
	On page 14, the applicant argues that modifying Pence would result in radiokrypton gas being recirculated.  Pence removes both Xenon and Krypton.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to recirculate the gas after both Xenon and Krypton are removed, not halfway through the removal process.
	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX T DEVITO whose telephone number is (571)270-7551. The examiner can normally be reached 10 am- 6 pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEX T DEVITO/Examiner, Art Unit 2855                                 

/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855